TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-06-00712-CR


Thomas Aleshire, Appellant

v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 331ST JUDICIAL DISTRICT

NO. D-1-DC-06-900220, HONORABLE FRED A. MOORE, JUDGE PRESIDING



O R D E R
PER CURIAM
Appellant's brief was originally due April 12, 2007.  On June 14, counsel's second
motion for extension of time was granted and counsel was ordered to tender his brief for filing no
later than July 16, 2007.  Instead of complying with this order, counsel has filed a third motion for
extension of time asking for an additional thirty-five days.
The motion is granted.  Appellant's counsel, Ariel Payan, is ordered to tender his brief
for filing no later than August 31, 2007.  No further extension will be granted.
It is ordered August 10, 2007.

Justices Patterson, Puryear and Pemberton
Do Not Publish